Ou DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/22/2021 and 8/18/2021 has been considered by the examiner.
. 

Response to Arguments
Applicant’s arguments, see page , filed 10/21/2022 with respect to the rejection(s) of claim(s) 1-7 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of  Wall (US Patent Publication Number 2017/0235142 A1).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wall (US Patent Publication Number 2017/0235142 A1).
Wall  discloses as claimed in claim 1, a display system (202), comprising: a head-mounted support structure (¶ 0045); a display unit (204) in the head-mounted support structure a display unit (204); an optical system  that receives light from the display unit (204) and that redirects the light out of the optical system, wherein the optical system includes an input coupler (112G), an output coupler (116G), and a first waveguide (100G) that propagates light along a first direction; wherein the input coupler (112G) couples the light into the first waveguide and the output coupler (116G) couples the light out of the first waveguide, and wherein the input coupler and the output coupler are located on the same side of the first waveguide and wherein the input coupler and the output coupler are located on the same side of the first waveguide and a light-redirecting element (108) interposed between the display unit  (240) and the optical system1, wherein the light-redirecting element includes a second waveguide (100B) that propagates light along a second direction ((¶ 0045  “ghost rays”). 
Wall  discloses as claimed in claim 2, wherein the input coupler and the output coupler each include a holographic optical element (¶ 0025 ).



Wall discloses, as claimed in claim 4, wherein the output coupler (116G) receives the light from the input coupler (112G) and redirects the light out of the optical system (see Figure 2).
Wall, discloses as claimed in claim 5, wherein light-redirecting element (108) comprises an additional input coupler (112B) and an additional output coupler (116B) on the second waveguide.
Wall, discloses as claimed in claim 6, wherein the additional input coupler and the additional output coupler each include a holographic optical element (¶ 0025).
Wall, discloses as claimed in claim 7, wherein the additional input coupler (112B) receives the light from the display unit (204a) and redirects the light (See figure 2) towards the additional output coupler (116B).
Allowable Subject Matter
Claims 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The reasons for allowance are as set forth in the Applicant’s Remarks (Page 10, third paragraph - Page 12, third paragraph), filed 3/12/2021.
Claims 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and 	any intervening claims.



	Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571)270-0656.  The examiner can normally be reached on M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


JOURNEY F. SUMLAR
Examiner
Art Unit 2872

07 February 2022



/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 The optical system is the portion  waveguide 110G of the whole system 200.